Citation Nr: 1231880	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, entitlement to service connection for PTSD.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to August 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that reopened and denied the Veteran's previously denied claim of entitlement to service connection for PTSD; and denied entitlement to service connection for a degenerative disc disease of the lumbar spine.  

In March 2010, subsequent to the March 2010 Statement of the Case, the Veteran perfected his appeal and submitted additional evidence.  The submitted letter from the Veteran's private physician is a duplicate, re-dated, of a letter already associated with the claims file and considered by the RO.  The submitted Internet research of names of fellow service members killed in action in the Republic of Vietnam was not already associated with the claims file and considered by the RO, however, the decision herein grants service connection for PTSD.  As the submitted evidence is either duplicative of evidence already of record or relates to a claim being granted in full herein, there is no prejudice to the Veteran and the Board need not seek a waiver of consideration of such evidence by the RO.  38 C.F.R. § 20.1304 (2011). 


FINDINGS OF FACT

1.  In a May 2004 decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

2.  The additional evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim. 

3.  The competent medical evidence rendered by a VA clinician links the Veteran's PTSD to his in-service stressors involving fear of hostile military or terrorist activity in the Republic of Vietnam. 

4.  The most probative evidence of record indicates that the Veteran's degenerative disc disease of the lumbar spine is not attributable to service and was not first manifest within one year of separation from service. 


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.           § 3.156 (2011). 

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

4.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by service and may not be presumed as such.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, and if so, entitlement to service connection for PTSD, the decision herein represents a complete grant of the benefit sought on appeal, and no discussion of VA's duty to notify and assist is necessary.  As to the Veteran's claim entitlement to service connection for degenerative disc disease of the lumbar spine, he was notified in a VCAA letter dated in February 2008, of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, and obtain service, VA, and private treatment records as indicated.  The February 2008 VCAA letter also informed the Veteran of the appropriate disability ratings or effective dates to be assigned.  See Dingess/Hartman, 19 Vet. App. 473. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of the claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c). 

VA has a duty to obtain a medical opinion or examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The Veteran was afforded a VA examination in July 2008 as to his claim of entitlement to service connection for degenerative disc disease of the lumbar spine, and a sufficient medical opinion was obtained.  Neither the Veteran nor his representative has argued that the opinion is inadequate.

The Veteran's service treatment records and all identified, authorized, and available post-service treatment records relevant to the issue on appeal have been requested or obtained.  In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA. 

New and Material Evidence

Service connection for PTSD was previously denied on the merits in a May 2004 rating decision.  Within one year of this determination, the Veteran did not express disagreement with the denial, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the May 2004 rating action became final.  

Although the RO, in December 2008, reopened and denied the Veteran's claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed this application to reopen his claim in December 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

It appears that the relevant evidence before VA at the time of the prior final decision in May 2004 consisted of the Veteran's claim and related lay statements, his service treatment records, and his VA and private treatment records.  The RO found that there was no evidence of a verified in-service stressor and denied the claim. 

Newly received evidence includes the Veteran's lay statements and his VA and private treatment records.  The Board finds that the evidence as to the Veteran's claim received since the last final decision, specifically, a number of lay statements recounting the Veteran's claimed in-service stressors, is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, the stressors to which the Veteran attributes his PTSD.  In determining that the evidence submitted since the May 2004 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  Such is significant in the present appeal, as the regulations governing service connection for PTSD were amended on July 13, 2010, during the current appellant period, and VA may assist the Veteran in the substantiation of his claim by considering application of the amended regulations in light of the lay statements.  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some disorders, including psychosis and arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d 1372, at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, at 511, aff'd per curiam, 78 F.3d 604.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, during the course of the appeal, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of the amended regulation, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board in March 2010, before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

In a number of written statements, and during episodes of treatment or examination, the Veteran described his claimed in-service stressors.  The Board notes here that the record contains evidence of a number of claimed in-service stressors.  However, in light of the favorable decision, the Board will limit its consideration to the stressors relied upon by the VA examiner, in January 2004, in rendering his nexus opinion.  At the time of the January 2004 VA examination, and during the course of the appeal, the Veteran reported that he had multiple traumatic experiences in the Republic of Vietnam.  He asserted that during the first week, a fellow service member was blown up by a mine and he was unable to follow the command to pick up the remains.  He reported that he was fearful of ground attacks and that on one occasion, he was sitting in the back of a truck when mortars were fired and had to take cover.  

On VA examination in January 2004, the examiner, subsequent to clinical evaluation and review of the claims file, opined that the Veteran had PTSD, delayed onset, on the basis of the Veteran's observation, self-report, and military history.  In essence, the examiner attributed the Veteran's PTSD to his military history, the in-service stressors reported on examination.  Here, the medical opinion by the VA examiner is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusion.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board notes here that PTSD has been diagnosed as the source of the Veteran's symptoms.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers from a chronic mental disability related to in-service stressors.  The chronic mental disability resulting from the in-service stressors has been clinically identified as PTSD.  As the Board herein finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded and further consideration of the major depression also diagnosed on VA examination in January 2004, or any other psychiatric diagnoses of record, is not required.

As there is already evidence that the Veteran's current PTSD is related to his claimed in-service stressors, the determinative issue, and the focus of the analysis to follow, is whether there is credible supporting evidence that the claimed in-service stressor actually occurred (i.e., has the Veteran's claimed stressor(s) been sufficiently confirmed). 

In this regard, the Veteran's service personnel records do not demonstrate that he engaged in combat with the enemy.  In this regard, his service personnel records, to include his military awards and decorations, do not denote combat service.  His service separation form, his DD-214, indicates that the Veteran served in the Republic of Vietnam from March 12, 1970, to March 11, 1971, and that his military occupational specialty was field wireman.  His service personnel records indicate that during his service in the Republic of Vietnam, he was assigned to infantry, artillery, and combat support divisions.  

Upon considering all evidence of record, the Board, as the fact finder, finds the Veteran's account of his experience in the Republic of Vietnam to be competent. There is no evidence of record indicating that the Veteran is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board finds the Veteran's claimed in-service stressors are consistent with the places, types and circumstances of his service.  While the Veteran's service separation documents are silent for awards or decorations indicating combat service, it is significant that the Veteran's military occupational specialty and division assignments strongly suggest exposure to incoming fire.  Moreover, a claimed stressor need not be corroborated in every detail.  Souzzi v. Brown, 10 Vet. App. 307, 311 (1997). 

In light of the recent revisions to 38 C.F.R. § 3.304(f), as outlined above, the Board finds that the evidence of record sufficiently satisfies the criteria necessary to confirm the Veteran's claimed in-service stressors.  Initially, as the Veteran's claimed in-service stressors include his assertion that he experienced, witnessed, or was confronted with threatened death or serious injury to the physical integrity of others and resulted in feelings of terror, fear, or hopelessness, his claimed in-service stressors are thus characterized as "fear of hostile military or terrorist activity" within the meaning of 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39852 (July 13, 2010). 

In sum, the record presents a valid diagnosis of PTSD related to in-service stressors in the Republic of Vietnam that the Veteran has consistently reported and the Board finds sufficient to satisfy the amended regulatory criteria.  The Board resolves all doubt in favor of the Veteran, as is required, and therefore, concludes that service connection for PTSD is warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

Degenerative Disc Disease of the Lumbar Spine

The first requirement for service connection has been met.  There is no dispute that the Veteran has a back disorder.  On VA examination in July 2008, the Veteran was diagnosed with degenerative disc disease of the lumbar spine. 

The first question in this case arises from the second element, evidence of disease or injury in service.  Lay witnesses, such as the Veteran, are competent to describe what happened in service.  See 38 C.F.R. § 3.159; Layno, 6 Vet. App. 465, at 470.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  On this point, the Board must resolve lay statements and conflicting medical evidence of record.  

The Board notes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  As discussed above, the record does not show that the Veteran served in combat.  Also, as the Board has determined that the Veteran is not credible as to the issue of the circumstances of his service, limited to the incurrence of back injuries, further inquiry as to whether 38 U.S.C.A. § 1154(b) applies in the present case is not required, as the Veteran's lay evidence, deemed not credible, would not be considered "satisfactory evidence." 

In a number of statements submitted during the appellate period, and specifically, in a statement dated in January 2009, the Veteran asserts that his current back disorder is related to his claimed in-service injuries.  He asserts that he experienced back soreness and stiffness after filling sandbags, and that he sought treatment and was prescribed pain medication.  He also claimed that he was in the back of a truck and had to take cover when he heard incoming fire and dove towards the front of the truck.  He reported that at that time, a fellow service member, wearing a metal helmet dove into this back and he experienced back pain.  He asserted that he was treated with pain medication and that such incident marked the beginning of his back problems.  

The Veteran's service treatment records are silent for complaint, diagnosis, or treatment of a back disorder.  There is record of medical treatment for other ailments, including urethral discharge, athlete's foot, a splinter, a rash, vision problems, and a left eye complaint.  There is no evidence that the Veteran was treated with pain medication on two occasions for complaints of back pain.  Report of Medical Examination, dated in July 1971 and conducted for the purpose of separation from service, is silent for any abnormality of the spine.  Report of Medical History, dated at that time and completed and signed by the Veteran, indicates that he denied a history of recurrent back pain and bone, joint, or other deformity.  The Veteran also signed a statement in August 1971, immediately prior to his separation from service, indicating that there had been no change in his medical condition since the time of his last examination.

The Veteran's private treatment records dated in August 2002 indicate that he complained of back and right leg pain and reported that his work includes repetitively lifting containers of printing solvent, weighing 50 pounds each.  At that time, he claimed that in 1984, he injured his back while picking up spring seats and was told that he pulled eight discs.  He asserted that his back pain has persisted since that time, with intermittent episodes of his back "going out."  In October 2002, he asserted that he was loading pistons on a platform, standing and bending continuously, and had severe back pain, spasm, and cramping of the right leg.  In July 2006, during the current appellate period, the Veteran reported to his private treatment provider that he had experienced back pain since 1984, subsequent to a work-related injury.

At the time of the Veteran's January 2004 VA examination, conducted to adjudicate his prior claim of entitlement to service connection for PTSD, he asserted that he was in the back of a truck and had to take cover when he heard incoming fire and bruised his right arm.

On VA examination in July 2008, the examiner recorded the Veteran's report of his history of back pain, to include his claimed 1969 back pain subsequent to filling sand bags and his claimed 1970 back pain subsequent to being hit in the back with by a fellow service member wearing a metal helmet when they both took cover in the back of a truck.  He reported that he continued to have back pain and did not seek treatment until the early 1980's.  He claimed that he injured his back at work in 1984 and has continued treatment since that time.  

Although the Veteran is competent to state that during service he experienced back pain subsequent to filling sandbags and being hit in the back by the helmet of a fellow service member, and has experienced continuous back pain since such time to the present, the Board does not find his contentions to be credible.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan, 451 F.3d 1331, at 1336.  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any internal inconsistencies, facial plausibility and consistency of provided statements with other evidence submitted on behalf of a Veteran.  See Dalton, 21 Vet. App. 23, at 38; Caluza, 7 Vet. App. 498, at 511, aff'd per curiam, 78 F.3d 604. 

There is significant inconsistency in the Veteran's lay statements.  As discussed above, on VA examination in January 2004, prior to filing his December 2007 claim of entitlement to service connection for a back disorder, he reported that he bruised his right arm while taking cover in the back of a truck.  However, during the course of the present appeal, the Veteran asserts that while taking cover in the back of a truck, he was struck in the back by a fellow service member.  While his service treatment records demonstrate treament for a number of other ailments, such are silent for the two claimed occasions upon which the Veteran complained of back pain and was prescribed medication.  At the time of his separation from service, he specifically denied a history of recurrent back pain.  His private treatment records dated both prior to and during the current appellant period include record of the Veteran's statements specifically asserting that his back pain began in 1984, subsequent to a work-related injury.  As such, the Board finds that the Veteran's lay statements that his back pain began during service subsequent to two injuries, are not credible and thus are of no probative value. 

The Board also finds the absence of complaint of back pain for many years after service to be more probative evidence against an in-service incurrence of the disease or injury.  See Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider a Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Again, the Board finds that it is not just the absence of contemporaneous medical evidence that weighs against the Veteran's claim; it is the inconsistent statements discussed above coupled with the absence of documented complaints that weigh against the claim.  Based on the forgoing, the Board finds that there is no probative credible evidence that the Veteran injured his back during service, or experienced continuous back pain from the time of his separation from service to the present. 

Moreover, as to the third requirement of service connection, evidence of a nexus between the claimed in-service disease or injury and the current disability, the Board finds that the most probative evidence of record indicates that there is no such nexus. 

On VA examination in July 2008, the examiner, subsequent to clinical evaluation and review of the claims file, opined that the Veteran's current back disorder is not caused by or the result of active military service.  She considered the Veteran's lay statements, found by the Board not to be credible, that he injured his back during service and noted that he presented for discharge from service without abnormality.  She considered the Veteran's lay statements as to his post-service work responsibilities lifting heavy equipment and subsequent back injuries, and reasoned that such was the source of his current back disorder.  The examiner offered a reasonable medical basis for her conclusion.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this exam.  See Colvin, 1 Vet. App. 171. 

The Veteran contends that his current back disorder is related to service.  While he is competent to testify as to his musculoskeletal symptomatology, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between service and his back disorder.  See Barr, 21 Vet. App. 303, at 307-08; Layno, 6 Vet. App. 465, at 469-70; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board acknowledges that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson, 581 F.3d 1313, in the instant case, the Board finds that the question regarding the etiology of the Veteran's back disorder to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his service and back disorder to be of no probative value as he is not competent to opine on such a complex medical question.  Therefore, the Board finds that the July 2008 VA opinion is of more probative value than the Veteran's statements as to the relationship between service and his current back disorder. 

Service connection may be granted when all the evidence establishes a nexus between service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, service connection is not warranted on a direct basis.  The most probative evidence of record does not establish that the Veteran's current back disorder was incurred in or aggravated by his service, or any incident therein, or that he experienced continuous back pain from the time of separation from service to the present.  Additionally, although the Veteran's current back disorder is a condition for which presumptive service connection may be granted, as such has been diagnosed to include arthritis, there is no evidence that such manifested to a compensable degree within one year following active service.  Thus, service connection is not warranted on a presumptive basis. 

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990). 


ORDER

The claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.

Service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


